DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d) of Swiss Federal Institute of Intellectual Property, Application No. 145855 filed on 28 February 2021.

Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and nonenabling because the shape and appearance of some portions of the design are unclear due to insufficient and inconsistent disclosure of the claimed design. Specifically, the following are noted: 
There are multiple instances throughout the reproductions where the placement of the features are not consistent between views. 

    PNG
    media_image1.png
    703
    1319
    media_image1.png
    Greyscale
The placement of the “shield” portion between 1.1, 1.4, 1.5, and 1.6. Please see below: 

    PNG
    media_image2.png
    793
    1190
    media_image2.png
    Greyscale
The placement and size of the big toe portion and the negative space between the main foot portion between 1.4, 1.6, and 1.7. Please see below: 

The placement/proportions of the overlapping portion of the strap in 1.2, 1.3, and 1.5. Please see the following page:

    PNG
    media_image3.png
    501
    1431
    media_image3.png
    Greyscale


The base of the cable where the controller attaches to the main body between 1.3 and 1.5. Please see below: 

    PNG
    media_image4.png
    529
    1297
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    806
    1331
    media_image5.png
    Greyscale
The controller in Figure 1.1 appears to consistently get wider between the top and bottom surfaces, while Figures 1.2 through 1.5 show the controller’s widest point is near the center, then rounds back inward symmetrically, then continues to the inclined protruding portion at the base. Please see below: 
 	

While the overall variation of the placement of the controller between reproductions can be understood as being alternative positions, the overall length and width of the connecting cable must stay consistent between views to consistently depict the claimed design. Please see the following page: 

    PNG
    media_image6.png
    873
    1430
    media_image6.png
    Greyscale

	As such, for the sake of clarity, it is suggested that the Specification be amended to read as follows:
--- FIG. 1.1 is a perspective view of an orthopedic bunion support in accordance with the present design;
FIG. 1.2 is a front view in an alternate configuration;
FIG. 1.3 is a rear view thereof;
FIG. 1.4 is a left view in an alternate configuration;
FIG. 1.5 is a right view thereof;
FIG. 1.6 is a top view in an alternate configuration thereof; and 
FIG. 1.7 is a bottom view thereof. ---

Applicant may indicate that protection is not sought for those portions of the reproductions
which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by
amending the reproductions to color those portions or convert those portions to broken lines and by
amending the specification to include a statement that the portions of the Orthopedic Bunion Support shown in broken lines form no part of the claimed design or a statement that the portions of the Orthopedic Bunion Support shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).
	When preparing new or replacement reproductions, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
Corrected reproduction sheets are suggested in reply to the Office action to avoid abandonment of the application. Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended reproduction should not be labeled as “amended.”
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any suggested corrective action in the next Office action.
Summation
The claim stands rejected for the reasons set forth above. 
The references cited but not applied, are considered cumulative art related to the claimed design.
	
Reply Reminder
	Applicant is reminded that any reply to this communication must be signed either by a patent
practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and
Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by
a patent practitioner. See 37 CFR 1.33(b).

Discussion of the Merits of the Application
	All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not
registered to practice before the USPTO. Appointment as applicant’s representative before the
International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement
does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an
applicant that is a juristic entity must be represented by a patent attorney or agent registered to
practice before the USPTO. Additional information regarding interviews is set forth below.
Telephonic or in person interviews
	A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is
the inventor and who is not represented by a registered practitioner). The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
Responding to Official USPTO Correspondence
	The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be
signed by an attorney or agent registered to practice before the USPTO. Applicants may submit
replies to Office actions only by:
 Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only)
https://www.uspto.gov/patents/apply
 Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
 Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
 Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY L GROSS whose telephone number is (571)272-9063. The examiner can normally be reached Monday-Friday, 9 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on (571) 272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KELLY L GROSS/Examiner, Art Unit 2912                                                                                                                                                                                                        
/JENNIFER L REMPFER/Primary Examiner, Art Unit 2912